UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-6041


KELVIN ANDRE SPOTTS,

                 Petitioner – Appellant,

          v.

UNITED STATES PENITENTIARY WARDEN DANIELS,

                 Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:14-cv-25644)


Submitted:   April 21, 2015                   Decided:     April 30, 2015


Before GREGORY    and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kelvin Andre Spotts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kelvin   Andre      Spotts,    a     federal    prisoner,   appeals   the

district court’s orders denying relief on his 28 U.S.C. § 2241

(2012) petition and denying his motion for reconsideration.                   We

have     reviewed    the     record       and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Spotts      v.   United       States   Penitentiary    Warden,   No.

3:14-cv-25644 (S.D. W. Va. Sept. 15 & Dec. 8, 2014).                     We deny

the motion to place case in abeyance and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                           2